DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment filed 09/18/2020 is acknowledged. Claims 1-10 are pending.
Drawings
The drawings are objected to because Figure 3 has the “RIGHT” and “REAR” direction arrows that are not consistent with the directions labeled in Figures 1-2 and 4. It appears the “RIGHT” labeled arrow should be “REAR” and the “REAR” labeled arrow should be “RIGHT”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2000-0020418) in view of Kellner et al. (EP 3147582).
Regarding claim 1, Lee discloses an outdoor unit (1) for an air-conditioning apparatus, comprising: a casing (casing around chamber 10) having an air inlet (via inlet ports 24) formed at a rear surface (rear cover 1b having inlet grill 20) of the casing; an outdoor heat exchanger (8) disposed in the casing in such a manner that at least a part of the outdoor heat exchanger faces the air inlet (inlet ports shown adjacent heat exchanger and disposed in the casing in such a manner that at least a part of the outdoor heat exchanger faces the air inlet); and a protective net (grill 20) having a plurality of ventilation openings (24) and disposed over the air inlet, the protective net including a frame body defining an outer periphery of the protective net (20 shown with a surrounding frame body defining an outer periphery of the protective net), and a plurality of vertical bars and a plurality of horizontal bars crossing each other inside the frame body and defining the plurality of ventilation openings (vertical and horizontal bars defining inlet openings 24).
Lee does not explicitly teach each of the plurality of horizontal bars having an upper surface having a downwardly open V-shape in vertical cross-section formed by combining a rear upper surface inclined downward and rearward and a front upper surface inclined downward and forward, an upper end of the rear upper surface and an upper end of the front upper surface being connected to each other at an acute angle.
Kellner teaches the concept of an outdoor unit (unit in Figure 3 used outdoors; paragraph 2 of the machine translation) for an air-conditioning apparatus including a protective inlet cover including a plurality of horizontal bars (10) having an upper surface having a downwardly open V-shape in vertical cross-section formed by combining a rear upper surface inclined downward and rearward and a front upper surface inclined downward and forward (slats 10 shown with a V-shape in vertical cross-section formed by combining a rear upper surface inclined downward and rearward and a front upper surface inclined downward and forward), an upper end of the rear upper surface and an upper end of the front upper surface being connected to each other at an acute angle (angle between the two legs of the V can be between 30° and 150°; paragraph 19) that significantly reduces the sound radiation or noise level of the heat exchange device (see at least paragraphs 10, 17). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the outdoor unit of Lee to have the plurality of horizontal bars having an upper surface having a downwardly open V-shape in vertical cross-section formed by combining a rear upper surface inclined downward and rearward and a front upper surface inclined downward and forward, an upper end of the rear upper surface and an upper end of the front upper surface being connected to each other at an acute angle taught by Kellner in order to provide sound dampening for the outdoor unit in order to reduce the noise generated by the unit.
Regarding claim 2, Lee as modified discloses the outdoor unit for an air-conditioning apparatus of claim 1, and Kellner further teaches wherein a parting line (bend at 13, Fig. 7) is set in a position of a connection portion between the rear upper surface and the front upper surface, and a round surface is not formed at the connection portion (sharp-edged kink 13; paragraph 47), the connection portion defining an upper end of each of the plurality of horizontal bars (10).
Regarding claim 10, Lee as modified discloses the outdoor unit for an air-conditioning apparatus of claim 1, and Kellner further teaches wherein each of the plurality of horizontal bars (10) has a V-shape that is open toward the outdoor heat exchanger in vertical cross-section (10 shown having a V-shape that is open toward the outdoor heat exchanger allowing sound wave 17 from heat exchanger to pass through; Fig. 6).
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "the frame body includes an upper frame and a lower frame between which the plurality of vertical bars extend, and wherein the lower frame is disposed further rear than the upper frame in a front-rear direction, wherein each of the plurality of vertical bars includes a first expanded portion protruding rearward from the upper frame, and a portion of the vertical bar that is located below the first expanded portion extends straight down and is connected to the lower frame, and wherein the plurality of horizontal bars cross the plurality of vertical bars each other below the first expanded portions." 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mahajan (US 2013/0055748) inlet louvers for protection of heat exchanger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763